      Case 2:19-cr-00595-CAS Document 19 Filed 10/24/19 Page 1 of 7 Page ID #:61



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     BRITTNEY M. HARRIS (Cal. Bar No. 294650)
4    CHELSEA NORELL (Cal. Bar No. 280831)
     Assistant United States Attorneys
5    International Narcotics, Money Laundering,
     and Racketeering Section
6         1200 United States Courthouse
          312 North Spring Street
7         Los Angeles, California 90012
          Telephone: (213) 894-0488/2624
8         Facsimile: (213) 894-0141
          E-mail:    Brittney.Harris@usdoj.gov
9                    Chelsea.Norell@usdoj.gov
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                             UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                CR No. 19-00595-CAS
14
               Plaintiff,                     STIPULATION REGARDING REQUEST FOR
15                                            (1) CONTINUANCE OF TRIAL DATE AND
                     v.                       (2) FINDINGS OF EXCLUDABLE TIME
16                                            PERIODS PURSUANT TO SPEEDY TRIAL
     EDWARD BUCK,                             ACT
17
               Defendant.                     CURRENT TRIAL DATE:        11/26/19
18                                            PROPOSED TRIAL DATE:       08/04/20
19

20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys Brittney M. Harris
23   and Chelsea Norell, and defendant Edward Buck (“defendant”), both
24   individually and by and through his counsel of record, Deputy Federal
25   Public Defender Claire Simonich, hereby stipulate as follows:
26        1.    A criminal complaint was filed in this case was filed on
27   September 18, 2019.     Defendant first appeared before a judicial
28   officer of the court in which the charges in this case were pending
      Case 2:19-cr-00595-CAS Document 19 Filed 10/24/19 Page 2 of 7 Page ID #:62



1    on September 19, 2019.      An indictment was filed on October 2, 2019.

2    The post-indictment arraignment was held on October 10, 2019.            The

3    Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

4    trial commence on or before December 11, 2019.

5         2.    On October 10, 2019, the Court set a trial date of November

6    26, 2019, at 9:30 a.m., and a status conference/motions hearing on

7    November 4, 2019, at 1:30 p.m.

8         3.    Defendant is detained pending trial.         The parties estimate

9    that the trial in this matter will last approximately ten days.
10        4.    By this stipulation, defendant moves to continue the trial

11   date to August 4, 2020, at 9:30 a.m., and the status

12   conference/motion hearing to July 13, 2020, at 1:30 p.m.           The parties

13   propose the following deadlines for all motions regarding trial

14   matters, including motions in limine, Fed. R. Evid. 404(b) motions,

15   and Daubert motions: deadline to file any such motions – June 15,

16   2020; deadline to oppose any such motions – June 29, 2020; deadline

17   to reply to any such motions – July 6, 2020; hearing for any such

18   motions: July 13, 2020 at 1:30 p.m.          This is the first request for a
19   continuance.

20        5.    Defendant requests the continuance based upon the following

21   facts, which the parties believe demonstrate good cause to support

22   the appropriate findings under the Speedy Trial Act:

23              a.    Defendant is charged with two violations of 21 U.S.C.

24   §§ 841(a)(1), (b)(1)(C): Distribution of Methamphetamine Resulting in

25   Death, and three violations of 21 U.S.C. §§ 841(a)(1), (b)(1)(C):

26   Distribution of Methamphetamine.          On October 10, 2019, defense

27   counsel requested discovery.       The government is currently in the

28   process of producing discovery, which is voluminous and a large

                                           2
      Case 2:19-cr-00595-CAS Document 19 Filed 10/24/19 Page 3 of 7 Page ID #:63



1    portion of it must be produced under a protective order because it

2    contains sensitive information, including medical information, of

3    victims.   The government estimates that the discovery in this case

4    exceeds three terabytes.

5               b.    Due to the nature of the prosecution, including the

6    charges in the indictment and the voluminous discovery involved in

7    the case, this case is so unusual and so complex that it is

8    unreasonable to expect adequate preparation for pretrial proceedings

9    or for the trial itself within the Speedy Trial Act time limits.
10              c.    Defense counsel is presently scheduled to be in the
11   following trials:
12                    i.    United States v. Jose Apolonio Cruz, CR 19-534-

13   PA, a single-defendant illegal reentry case set for trial on November

14   5, 2019;

15                    ii.   United States v. Jose Torres, CR 17-582-ODW, a

16   single-defendant coral exportation case set for trial on November 11,

17   2019;

18                    iii. United States v. Karla Garcia Ibarra, CR 19-231-
19   FMO, a multi-defendant drug distribution case set for trial on

20   November 12, 2019;

21                    iv.   United States v. Stephen Croft, CR 16-159-MWF, a

22   single-defendant mail theft case set for trial on November 19, 2019;

23                    v.    United States v. Dominique Nicholson, MJ 19-3828,

24   a multi-defendant gun distribution case set for trial on December 10,

25   2019;

26                    vi.   United States v. John Villa, CR 19-222-GW, a

27   single-defendant tax fraud case set for trial on December 17, 2019

28   (there is a stipulation pending to February 11, 2020);

                                           3
      Case 2:19-cr-00595-CAS Document 19 Filed 10/24/19 Page 4 of 7 Page ID #:64



1                     vii. United States v. Laura Ochoa, CR 19-202-DMG, a

2    single-defendant drug distribution case set for trial on January 13,

3    2020;

4                     viii.        United States v. James Islas, CR 19-389-DSF,

5    a single-defendant child pornography case set for trial on January

6    28, 2020;

7                     ix.     United States v. Edwin Oliva, CR 19-161-AB, a

8    single-defendant fentanyl resulting in death case set for trial on

9    January 28, 2020;
10                    x.      United States v. Melton Young, CR 18-754-VAP, a

11   single-defendant social security fraud case set for trial on April

12   14, 2020; and

13                    xi.     United States v. James Williams, CR 19-427-FMO, a

14   multi-defendant drug distribution case set for trial on April 28,

15   2020.

16               d.   Accordingly, counsel represents that she will not have

17   the time that she believes is necessary to prepare to try this case

18   on the current trial date.
19               e.   In light of the foregoing, counsel for defendant also

20   represents that additional time is necessary to confer with

21   defendant, conduct and complete an independent investigation of the

22   case, conduct and complete additional legal research including for

23   potential pre-trial motions, review the discovery and potential

24   evidence in the case, and prepare for trial in the event that a

25   pretrial resolution does not occur. Defense counsel represents that

26   failure to grant the continuance would deny her reasonable time

27   necessary for effective preparation, taking into account the exercise

28   of due diligence.

                                           4
      Case 2:19-cr-00595-CAS Document 19 Filed 10/24/19 Page 5 of 7 Page ID #:65



1               f.     Defendant believes that failure to grant the

2    continuance will deny him continuity of counsel and adequate

3    representation.

4               g.     The government does not object to the continuance.

5               h.     The requested continuance is not based on congestion

6    of the Court’s calendar, lack of diligent preparation on the part of

7    the attorney for the government or the defense, or failure on the

8    part of the attorney for the Government to obtain available

9    witnesses.
10        6.    For purposes of computing the date under the Speedy Trial
11   Act by which defendant’s trial must commence, the parties agree that
12   the time period of the date that the Court issues the corresponding
13   order to August 4, 2020, inclusive, should be excluded pursuant to 18
14   U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), (h)(7)(B)(ii) and
15   (h)(7)(B)(iv) because the delay results from a continuance granted by
16   the Court at defendant’s request, without government objection, on
17   the basis of the Court’s finding that: (i) the ends of justice served
18   by the continuance outweigh the best interest of the public and
19   defendant in a speedy trial; (ii) failure to grant the continuance

20   would be likely to make a continuation of the proceeding impossible,

21   or result in a miscarriage of justice; (iii) the case is so unusual

22   and so complex, due to the nature of the prosecution and the

23   voluminous discovery, that it is unreasonable to expect preparation

24   for pre-trial proceedings or for the trial itself within the time

25   limits established by the Speedy Trial Act; and (iv) failure to grant

26   the continuance would unreasonably deny defendant continuity of

27   counsel and would deny defense counsel the reasonable time necessary

28

                                           5
      Case 2:19-cr-00595-CAS Document 19 Filed 10/24/19 Page 6 of 7 Page ID #:66



1    for effective preparation, taking into account the exercise of due

2    diligence.

3         7.    Nothing in this stipulation shall preclude a finding that

4    other provisions of the Speedy Trial Act dictate that additional time

5    periods be excluded from the period within which trial must commence.

6    Moreover, the same provisions and/or other provisions of the Speedy

7    Trial Act may in the future authorize the exclusion of additional

8    time periods from the period within which trial must commence.

9         IT IS SO STIPULATED.
10   Dated: October 24, 2019              Respectfully submitted,

11                                        NICOLA T. HANNA
                                          United States Attorney
12
                                          BRANDON D. FOX
13                                        Assistant United States Attorney
                                          Chief, Criminal Division
14

15                                              /s/ Brittney M. Harris
                                          BRITTNEY M. HARRIS
16                                        CHELSEA NORELL
                                          Assistant United States Attorney
17
                                          Attorneys for Plaintiff
18                                        UNITED STATES OF AMERICA
19

20        I am Edward Buck’s attorney.         I have carefully discussed every

21   part of this stipulation and the continuance of the trial date with

22   my client. I have fully informed my client of his Speedy Trial

23   rights.   To my knowledge, my client understands those rights and

24   agrees to waive them.     I believe that my client’s decision to give up

25   //

26   //

27   //

28

                                           6
Case 2:19-cr-00595-CAS Document 19 Filed 10/24/19 Page 7 of 7 Page ID #:67
